DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 29-48 are pending. 


Priority

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
61/798,641, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Further, when evaluating a claimed invention for compliance with the substantive law on eligibility, examiners should review the record as a whole (e.g., the specification, claims, the prosecution history, and any relevant case law precedent or prior art) before reaching a conclusion with regard to whether the claimed invention sets forth patent eligible subject matter. The evaluation of whether the claimed invention qualifies as patent-eligible subject matter should be made on a claim-by-claim basis, because claims do not automatically rise or fall with similar claims in an application. See MPEP 2167.07
Specifically, support for claims 30-31, 35, 37-48 cannot be found in Application No. 61/798,641. Therefore, the earliest possible priority date for claims 30-31, 35, 37-48 is 3/13/2014.


Terminal Disclaimer

The terminal disclaimer filed on 1/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 


Claim Rejections - 35 USC § 103

Claims 30-31, 37, 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishimaru et al. (WO 2013/190629). 
While WO 2013/190629 published 12/27/2013 is being utilized for date purposes, the US equivalent (US 2015/0158977) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
It is noted that claims 29-48 are drafted as a product by process claim, and it is well settled that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 30: Ishimaru is directed to a compounded Nylon prepared by a process of:

Materials can be mixed and/or blended with the nylon feedstock ([0065]). 
The feedstock is prepared in a molten form by a continuous polymerization process and delivered directly in molten form to one or more extruders ([0001]). 
Suitable acids include adipic acid and diamines include hexamethylene diamine ([0028]-[0029]) (nylon 6/6). 
Ishimaru doesn’t mention a specific process wherein the extruder contains at least two vent ports. However, Ishimaru teaches one or more vent ports at [0061], and therefore it would have been obvious to one skilled in the art at the time the invention was made to have selected two vent ports, which arrives at the claimed product by process. 
In the event that any differences are present in the process of Ishimaru, it is well settled that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In the present case, a compounded nylon of nylon 6/10 with one or more materials is clearly disclosed, and therefore meets the claim.  
Regarding claim 31: Ishimaru doesn't specifically recite properties of plate out value or number of shots before detection of burn material in a mold for mold injection. However, the compounded polyamide produced in Ishimaru is substantially identical to the compounded polyamide produced in the instant invention, as discussed above regarding claim 29.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Ishimaru suggests a compounded polyamide having a plate out value or number of shots before detection of burn material in a mold for mold injection within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 37: Materials of a catalyst, a heat-resistance stabilizer, a weatherability stabilizer, an antioxidant, a plasticizer, a release agent, a lubricant, a crystal nucleating agent, a pigment, a dye, or other polymers can be added ([0065]). 
Regarding claim 48: The temperature of the polyamide when fed to the extruder is 4-40 °C higher than the melting point of the polyamide ([0060] Ishimaru). Example 1 has a melting point of 298 to 300 °C ([0080]), and therefore it follows the temperature at which it is fed to the extruder is about 304 to 340 °C. 


Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishimaru as applied to claim 32 above, and further in view of Fieback et al. (US 8,262,925).
Regarding claim 35: Ishimaru doesn’t’ mention a length to diameter ratio of the screw shaft. 
Fieback discloses a twin-screw extruder has a length to diameter ratio of the screw shaft has a ratio of length to diameter (of the screw shaft) of 40:1 (column 5, lines 33-37 Fieback). It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have selected the ratio of length to diameter of Fieback as the screw shaft of choice in Ishimaru for optimizing the kneading process during polymer extrusion. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have selected a length to diameter of the screw shaft within the scope of the claim. 


Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishimaru in view of Alexander et al. (US 2008/0009576). 
Regarding claim 38: Ishimaru does not mention a fiberglass additive.
Alexander is directed to a process for forming thermoplastic composite materials comprising a filler and a thermoplastic material utilizing an in line compounding process (abstract Alexander). The filler used includes fiberglass ([0023] Alexandria), and the amount of filler used is less than about 50% by weight of the thermoplastic composite ([0026] Alexandria). One skilled in the art would have been motivated to have included . 


Claims 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishimaru in view of Fieback et al. (US 8,262,925) and Schwembler et al. (US 2008/0067711). 
Regarding claim 39: Ishimaru is directed to a compounded Nylon prepared by a process of:
Introducing a nylon feedstock to one or more extruders at a consistent rate. More specifically, the polyamide is fed to the extruder at a consistent rate such that L/v is 2.7 in Example 1. 
Materials can be mixed and/or blended with the nylon feedstock ([0065]). 
The feedstock is prepared in a molten form by a continuous polymerization process and delivered directly in molten form to one or more extruders ([0001]). 
The nylon include sebacic acid and hexamethylene diamine ([0030]) (nylon 6/10). 
Ishimaru doesn’t’ mention a length to diameter ratio of the screw shaft. 

Ishimaru doesn’t mention a specific pressure under vacuum, although teaches the vent port(s) are subject to vacuum conditions at [0061].
Schwembler is directed to a compounding process comprising at two to four degassing zones ([0011]Schwembler) wherein entraining agent (nitrogen) and volatile components are removed under reduced pressure of less than 500 mbar ([0009] [0014] Schwembler). One skilled in the art would have been motivated to have included two to four degassing vent ports under vacuum condition of less than 500 mbar to remove gases. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included two to four degassing vent ports under vacuum condition of less than 500 mbar. 
In the event that any differences are present in the process of Ishimaru, it is well settled that even though product-by-process claims are limited by and defined by the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In the present case, a compounded nylon of nylon 6/10 with one or more materials is clearly disclosed, and therefore meet the claim. 
Regarding claims 40, 42: The combination of Ishimaru Fieback and Schwembler doesn't specifically recite properties of plate out value. However, the compounded polyamide produced in Ishimaru is substantially identical to the compounded polyamide produced in the instant invention, as discussed above regarding claim 29.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Ishimaru suggests a compounded polyamide having a plate out value within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Regarding claim 41: While a relative viscosity of the polyamide is not specifically mentioned, the retention time in the extruder is such that the resulting viscosity prevents thermal degradation or thermal degradation ([0063] Ishimaru). Hence, it is the Examiners position that an amount of time in the extruder resulting in particular relative viscosity is a result effective variable (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount of amount of time in the extruder resulting in particular relative viscosity within the scope of the claims.
Regarding claim 43: Materials of a catalyst, a heat-resistance stabilizer, a weatherability stabilizer, an antioxidant, a plasticizer, a release agent, a lubricant, a crystal nucleating agent, a pigment, a dye, or other polymers can be added ([0065]).


Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishimaru, Fieback, and Schwembler as applied to claim 39 above, and further in view of Alexander et al. (US 2008/0009576). 
Regarding claim 44: Ishimaru does not mention a fiberglass additive.
Alexander is directed to a process for forming thermoplastic composite materials comprising a filler and a thermoplastic material utilizing an in line compounding process (abstract Alexander). The filler used includes fiberglass ([0023] Alexandria), and the amount of filler used is less than about 50% by weight of the thermoplastic composite ([0026] Alexandria). One skilled in the art would have been motivated to have included this amount of fiberglass filler in Ishimaru for improved flexural strength, impact strength, tensile strength ([0002] Alexandria). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have included less than about 50% by weight of the thermoplastic composite fiberglass filler in Ishimaru. 


Claim 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishimaru in view of Schwembler et al. (US 2008/0067711). 
Regarding claim 45: Ishimaru is directed to a plurality of compounded samples prepared by introducing a nylon feedstock to one or more extruders at a consistent 
Materials can be mixed and/or blended with the nylon feedstock ([0065]). 
The feedstock is prepared in a molten form by a continuous polymerization process and delivered directly in molten form to one or more extruders ([0001]). 
The nylon include sebacic acid and hexamethylene diamine ([0030]) (nylon 6/10) and combinations of nylon polymers. 
Schwembler is directed to a compounding process comprising at two to four degassing zones ([0011]Schwembler) wherein entraining agent (nitrogen) and volatile components are removed under reduced pressure ([0009] [0014] Schwembler). One skilled in the art would have been motivated to have included two to four degassing vent ports under vacuum condition. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included two to four degassing vent ports under vacuum condition. 
In the event that any differences are present in the process of Ishimaru, it is well settled that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 46-47: The combination of Ishimaru Fieback and Schwembler doesn't specifically recite properties of plate out value. However, the compounded polyamide produced in Ishimaru is substantially identical to the compounded polyamide produced in the instant invention, as discussed above regarding claim 29.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Ishimaru suggests a compounded polyamide having a plate out value within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Allowable Subject Matter

Claims 29, 32-34, 36 are allowed. Specifically, Ishimaru does not qualify as prior art as discussed previously. 


Response to Arguments

Applicant's arguments filed 1/6/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 5-6 Remarks) the claims are now amended to recite nylon 6/6 and support for an extruder that contains at least two vent ports subjected to vacuum conditions is supported in App. ‘641. 
This argument is found persuasive and the rejection of claims 29, 32-34, 36 has been withdrawn. However, support for the rejected claims above cannot be found in Application ‘641 and therefore the rejection of claims 29, 32-34, 36 has been maintained. 


Applicant argues (p. 6 – 7 Remarks) Ishimaru does not teach the claimed molten nylon 6/6 feedstock. Rather, Ishimaru prefers other acids and diamines at [0030]. 
This argument is not found persuasive since Ishimaru doesn’t teach away from nylon 6/6, and nylon 6/6 is within the scope of acid and diamines at [0028]-[0029]. Further, "[I]n a section 103 inquiry, 'the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.'" Merck & Co., Inc. v. Biocraft Laboratories, Inc. 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)). Finally, nylon 6/6 is arguably the most well known polyamide in the art. For these reasons, the rejection is maintained. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764